DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 9-20) in the reply filed on 1/19/2021  is acknowledged.  The traversal is on the ground(s) that claims of Group I and Group II have some common features (such as those listed on page 2, last paragraph of applicant’s response).  This is not found persuasive because Group  I and II lack unity as the common technical feature is known and that the method and product have acquired separate status, as evidenced by their separate classification. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 16 recites “wherein the first coating comprises 65-75% xylitol by weight and 1-15% the first coating impurity by weight” but the claim does not recite whether the proportions of xylitol and impurity are based on the dry weight of the coating or wet weight of the coating, and as such the claimed limitations are unclear. 
Similarly claims 17-19 suffer from the same issue of indefiniteness. Claim 17 recites “the first coating comprises 67-73% xylitol by weight and 2-4%”; claim 18 recites “wherein the second coating comprises 65-75% xylitol by weight, 1-10% … impurity by weight, and 0.1-0.7% the coloring agent by weight” and 
For the purpose of this office action it will be assumed that the above recitation is based on dry weight of coating composition. 
Correction and /or clarification is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 9-14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmi et al., (US 2001/0018084 A1) hereinafter Nurmi in view of Kamakura. et al., (US 2014/0127353A1), hereinafter Kamakura and Pepper et al (US 5144024)

Regarding claim 9, Nurmi teaches a method of producing a chewing gum product (para 1 where "a process according to the invention and especially to chewing gums coated with a hard coating of xylitol").  The method comprising: coating, by a gum coating device, a gum core with a first syrup to form a first coating, (see para 1a syrup containing... xylitol is intermittently sprayed over a bed of the core..."; also see para 42 where “The cores may be coated in any conventional coating apparatus". Regarding the limitation of “a gum core with a first syrup to form a first coating, wherein the first syrup comprises xylitol, a first coating impurity, and a binder,” see Nurmi para 57 where “Two kinds of syrup (sealing and coating) are generally used., the first syrup is sealing"), wherein the first syrup comprises xylitol and a binder, gum arabic (para 59: "The syrups for a xylitol coating may, for instance, have... 65 percent xylitol 7 percent gum arabic... in the sealing syrup...", which meets the binder limitation (see instant specification [0018]: "...a binder., e.g.... gum arabic.."). 
Regarding coating, by the gum coating device and first and second coating comprising, Nurmi teaches an outer surface of the first coating with a second syrup to form a second coating (para 1, 42, 58 teach xylitol syrup “is intermittently sprayed over a bed of the core..." and “The cores may be coated in any conventional coating apparatus" (Para 42) and where "The first syrup (sealing) is typically used... then the coating syrup is used to build up the remainder of the coat"(Para 58), wherein the second syrup comprises xylitol, a binder, and a coloring agent and "(Para 59, coating syrup concentration of 72 percent xylitol 2 percent Gum Arabic is taught. Nurmi further teaches that “syrup may also contain... pigments...") .
Regarding the method step of “tempering, by the gum coating device, the gum core after at least 
a first layer of the first coating is applied and before a last layer of the second coating is applied”, applicant is referred to  Nurmi para 18, 43 and 55 where  f the second coating is applied (para 18) of Nurmi teaches “the drying of the cores between sprayings is controlled by controlling parameters of the drying air...", i.e., tempering (tempering is the application of dry air, see instant specification Para 31). 
Nurmi further teaches a choice of fillers in the coatings are specifically selected to not accelerate crystallization of xylitol in the coatings (para 59 where "The additives should be chosen so as not to adversely affect the crystallization process. Some insoluble additives may even accelerate the crystallization by providing crystal growth centers").

Regarding the first coating syrup not including a coloring agent, Nurmi teaches “The syrup may also contain other additives such as, flavors, pigments, special sweeteners, active ingredients, etc.” (Para 59), first coating syrup not including a coloring agent, it is noted that first syrup or sealing syrup is applied to the chewing gum core and is not visible on the outside (Thus, providing no motivation of a decorative feature like color or pattern). It would have been a matter of routine determination at the time of the effective filing date of the invention to not add any color to the first syrup making inner layers of the coating essentially colorless or white. Exclusion of  color in the first syrup would have been obvious to ordinary artisan as the inner coats of the hard coated gum pellets are hidden from sight and hence do not require appealing features like color. It would have also been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize a “first coating syrup not including a coloring agent” at least for the purpose of reducing production time, cost and reducing use of synthetic additives, edible colors/dyes that have negative consumer perception. It would have also been obvious to one of ordinary skill in the art to utilizing a coloring agent for either part of whole of second syrup that forms the outer coating layers (that are decorative), such that the coloring agent ensures limited proportion of additives while still achieving a desirable color and/or pattern in the finished coated confection.

Nurmi does not teach that “the first coating comprises a first coating impurity, wherein the first coating impurity is selected to slow the crystallization of xylitol”, and also does not teach that “the second coating comprises a second coating impurity, wherein the second coating impurity is selected to slow the crystallization of xylitol”. Regarding the coating component /impurity selected to slow the crystallization of xylitol, applicant is referred to Kamakura and Pepper. 
Kamakura discloses of a chewing gum product with "...fluidic food composition... used as a center composition for... chewing gum...", para 19), comprising xylitol (para 11)"...a fluidic food composition including glycerol, an effective sweetness conferring amount of xylitol..."), and wherein several impurities are used to inhibit the crystallization of xylitol. Para 10 of Kamakura teaches that “combining xylitol with glycerol and other sugar alcohols can inhibit hardening due to the crystallization of xylitol"). Kamakura teaches that glycerol and other sugar alcohols when present with xylitol can inhibit hardening due to crystallization of xylitol syrup (Para 10) and Para 35 teaches that sugar alcohols are “not limited to a particular kind …and may be one or more of sorbitol, erythritol, maltitol, reduced palatinose, lactitol, and mannitol, among other”. Regarding the proportion of sugar alcohols Kamakura teaches in para 34 by way of exemplary polyol , i.e., glycerol where the polyol composition is at least 5% to 80% by mass of the xylitol (Para 34). 
Applied art to Pepper teaches shelf stable liquid xylitol composition where non-xylitol polyols are added to xylitol solution, preferably to xylitol run-off solution to achieve a xylitol product that does not  crystallize under normal storage conditions (See column 1, lines 52-55). Pepper teaches xylitol syrup where “total dry solids content ranging from 50-80%.  The preferred range is 60-70%.  The product contains xylitol at a level of 50-90% of the dry solids, preferably between 60 and 80%.  The remainder of the liquid product consists of other polyols, such as sorbitol, maltitol, mannitol or glycerol.” (Column 1, line 65 to column 2, 
Thus, based on the applied art (Nurmi Kamakura and Pepper), one of ordinary skill at the time of the effective filing date of the invention had the knowledge of xylitol based syrups for making coated chewing gums where the coating compositions comprise xylitol, binder, color. One of ordinary skill also had the knowledge about the following:
non-xylitol sugar alcohols were known to be added to xylitol syrups to retard/ slow crystallization of xylitol and order to maintain xylitol in solution form under normal storage conditions, other non-xylitol sugar alcohols were known to be added to xylitol syrups [(Kamakura para 10, 34 and 35) and Pepper (Columns 1-3)];
mannitol was known included in the non-xylitol sugar alcohol category (Kamakura par 35 and Pepper Column 2 and Table 1);
utilizing xylitol run-off syrup that contains impurities including mannitol as impurity (Table 1) was known to prevent xylitol syrup from crystallizing under storage conditions;
xylitol syrups containing proportion of the syrup as taught by prior art fall in the claimed proportion for xylitol (Nurmi, Para 59, Pepper column 2, and ranges from 50-90% of dry solids; 
proportion of other polyols in amounts overlapping the claimed invention was also known [(Kamakura teaches 5-80% by mass of the mass of xylitol for sugar alcohol) and (Pepper includes “other polyols, such as sorbitol, maltitol, mannitol or glycerol” where  other polyols account for the remaining 20-40% of the dry solids (Column 1, line 65 to column 2, line 33)]
the content of sugar alcohol can be adjusted appropriately to match the required length of time for suppressing xylitol crystallization and according to the contents of xylitol amount, glycerol mount, and other ingredients.  When the content of sugar alcohol is too low, it might be difficult to suppress crystallization of xylitol efficiently (Para 36 of Kamakura); and 
Not only does the inclusion of impurities prevents or retards xylitol crystallization and saves cost of material and processing time for making coating compositions but  it also achieves other cost reduction benefits as taught by Pepper “Because it if often important to minimize the cost of the liquid xylitol composition, the invention disclosed herein contemplates the use of a xylitol stream taken from an intermediate stage in the xylitol crystallization process.  Such a stream would have both a high xylitol content as well as additional polyols that could provide valuable properties to the liquid xylitol composition.” (Column 2, lines 33-40).

Thus, based on the above discussion, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include an impurity such as a polyol other than xylitol in an amount to control, or delay, the crystallization of xylitol, in order to extend liquid coating composition working time and achieve a finished coating that exhibits the desirable hardness, such as including mannitol in amounts of about 20% by weight of xylitol.  It would have been obvious to one of ordinary skill in the art to modify Nurmi, in view of Kamakura and Pepper and utilize the xylitol syrup as taught by combined teachings of applied art in the method for producing a chewing gum product comprising a gum core, and coating said gum core with a first and second coating syrup, wherein said syrups comprise xylitol and a binder, as disclosed by Nurmi, wherein the first and second coatings comprise a first and second impurity, like glycerol, sorbitol or mannitol that slows the crystallization of xylitol, in the proportion/ amount as disclosed by Kamakura and Pepper, in order to form a chewing gum that comprises a coating where the coating has a desirable hardness, smoothness, and overall texture and is cost effective to make.

Regarding claim 10, Nurmi further discloses the method, wherein the gum coating device forms the first coating and is then tempered after the first coating prior to the second coating (see para 43 and 54and 55, where "A conventional coating process is made in cycles which include (i) a syrup spraying phase; (ii) a rotating phase without spraying (i.e. a pause); and (iii) an air drying phase"; and  "After the drying phase the next cycle continues with a new spraying phase, rotating phase and drying phase" are taught). Nurmi teaches “Coating cycles (usually about 60 cycles) are applied until a suitable coating is obtained.” (Para 54), i.e. plurality of first coating phases, and wherein the gum core is tempered during at least one of the plurality of first coating phases. Multiple coats to achieve a desired thickness of coats was well known in the art at the time of the invention and it would have been obvious to one of ordinary skill in the art through routine experimentation to have the cycle disclosed by Nurmi, spray, pause, and dry, be repeated a plurality of times for the first coating, in order to exert more control of the thickness of the first coating by applying several layers of thinner coatings sequentially instead of a single thick coat at once.

Regarding claim 11, Nurmi teaches the method, wherein the gum coating device forms the first coating and is then tempered after the first coating prior to the second coating and wherein the second coating is tempered after it is applied to the first coating (para 42 where 100 or more cycles of coating are taught , 43 and 54 where "A conventional coating process is made in cycles which include (i) a syrup spraying phase; (ii) a rotating phase without spraying (i.e. a pause); and (iii) an air drying phase"; and  "After the drying phase the next cycle continues with a new spraying phase, rotating phase and drying phase"). However, Nurmi teaches “Coating cycles (usually about 60 cycles) are applied until a suitable coating is obtained.” (Para 54), i.e. a plurality of first coating phases, and wherein the gum core is tempered during at least one of the plurality of first coating phases. Multiple coats to achieve a desired thickness of coats was well known in the art at the time of the invention and it would have been obvious to one of ordinary 

Regarding claim 12, Nurmi (Para 43 and 54) is applied for the same reasons as provided for claims 10-11 above. 

Regarding claim 13-14, Kamakura further discloses the method, wherein at least one of the first coating impurity and the second coating impurity is mannitol (para 31 and 35, 'The crystallization of xylitol is inhibited by glycerol and other sugar alcohols...” and "Sugar alcohol is not limited... and may be... mannitol...”) Further, Cunningham also teaches that in column 12, lines 3-15 that “non-xylitol polyol (such as but not limited to sorbitol) slows the crystallization down and yet allows for less noticeable, smaller crystals in the finished product” Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include an impurity such as a polyol other than xylitol in an amount to control, or delay, the crystallization of xylitol, in order to form a coating that exhibits the desirable hardness.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Nurmi, Kamakura and Cunningham and form a method of producing a chewing gum product comprising a gum core, and coating said gum core with a first and second coating syrup, wherein said syrups comprise xylitol and a binder, as disclosed by Nurmi, wherein the first and second coatings comprise a first and second impurity, mannitol, that slows the crystallization of xylitol, as disclosed by Kamakura and Cunningham, in order to form a chewing gum that comprises a coating where the coating has a desirable hardness, smoothness, and overall texture.

Regarding claim 20, Nurmi teaches the claimed method of 9, wherein an overall coating comprises the first coating and the second coating, and wherein the overall coating comprises the first coating in an mount to increase the weight of the gum cores 10%-30% by weight (para 58 where “The first syrup (sealing) is typically used until an increase in pellet weight of typically about 10 to 30 percent has been achieved, then the coating syrup is used to build up the remainder of the coat"). Further Examples of Nurmi teach total coating to achieve about a 50% weight increase (see para 65) and first coating increases the weight of the gum cores 10%-30% by weight, therefore, it follows that Nurmi teaches values of first coating range that overlaps with the claimed range of  “the overall coating comprises at least 50% the first coating by weight”.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Claims 15-16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmi, Kamakura and Pepper, as applied to claims 9-14 and 20, further in view of  Song et al., (US 6586023B1), hereinafter Song. 

Regarding claim 15, Nurmi and Kamakura disclose of the method of claim 14, wherein Nurmi discloses of a binder present in the coatings (para 59), where gum arabic /gum acacia is used. Although, neither Nurmi nor Kamakura further disclose that the binder used in the chewing gum product comprises gum tahla, however, Gum talha is also known to be a type of gum acacia and is specifically mention for use in confectionery coatings as taught by Song. Song teaches of a coated chewing gum product comprising a coating (para1-2, Column 1) that wherein the coating comprises xylitol and a binder (see e.g., table 5), wherein the binder is gum tahla , gum arabic(Column 13, lines 45-50 ). Song further teaches coating formulation in table 5 that provide “formulas are used to coat pellets by applying a xylitol/ gum talha solution in multiple coats and air drying” (Column 18, lines 53-55) and recognizes the utility of gum talha in sugarless coatings “Gum talha is especially useful in sugarless coatings with xylitol, sorbitol, maltitol, lactitol, hydrogenated isomaltulose and erythritol.  Gum talha acts as a binder, film former and hardener of the coated pellet.” (column 18, lines 28-33). Thus the use and advantages of gum talha in xylitol based coating compositions was known in the art at the time of the invention as taught by Song. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nurmi, Kamakura, in view of Song to utilize gum talha either with or in place of gum acacia, i.e.,  supplement or substitute one functional ingredient (a binder) for another, wherein the binder comprises gum tahla, as disclosed by Song, in order to form an improved gum product wherein the xylitol/sugarless coating are well bonded together resulting in a uniform coating by using an ingredient (gum talha) that functions as binder, film former and hardener of the coated pellet."(as taught by Song, Column 18, lines 28-33), specially for sugarless coated pellets.

Claims 16, 18-19 depend from claim 15 and  Nurmi, Kamakura and Pepper in view of Song have been relied upon to address the limitation of claim 15 above. 
Regarding the proportions of coating compositions, see 35 USC 112 rejection above.
Claim interpretation: For the purpose of this office action it will be assumed that the above recitation is based on dry weight of coating composition

Claims 16-17 are directed to the inner coating syrup and claims 18-19 are directed to the outer coating syrup.

Regarding claims 16, Nurmi teaches the method, wherein the first coating comprises 65-75% xylitol by weight (claim 16)  and the composition of Nurmi especially para 59 where exemplary composition for the 
Regarding the proportion of impurities Kamakura teaches by way of exemplary sugar alcohol , i.e., glycerol where the polyol composition is at least 5% to 80% by mass of the xylitol (Para 34 and other sugar alcohols are described in para 35) and that “The content of sugar alcohol can be adjusted appropriately to match the required length of time for suppressing xylitol crystallization and according 
to the contents of xylitol amount, glycerol amount, and other ingredients.  When the content of sugar alcohol is too low, it might be difficult to suppress crystallization of xylitol efficiently.” (Para 36 of Kamakura). Pepper teaches including xylitol run off solutions with added impurities of other non-xylitol polyols, which are added singly or in combination as pure solutions or in the form of syrups, comprise about 10-50% of the dry solids. Thus, inclusion of impurities in the xylitol solutions in amounts overlapping the claimed range of 1-15% to prevent crystallization of xylitol syrup was well-known in the art at the time of the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nurmi, Kamakura, and Pepper to utilize the claimed proportion of one or more non-xylitol polyols as impurities either alone or in combinations. One of ordinary skills in the art at the time of the effective filing date of the invention would have been motivated to modify Nurmi at least for the purpose of achieving an improved coated chewing gum where the coating composition while being applied remains fluid and easy to work with but after application and resting/tempering has a desirable hardness, smoothness, and overall texture and by utilizing an anti-crystallizing ingredient impurity( as taught by Kamakura (Para 10, 34 and 35 and Pepper Column 1, line 65 to Column 3, line 32) that make the method of making such a confection more efficient and cost effective.

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 


Regarding claims 18-19, Nurmi teaches the method, wherein the second coating comprises 65-75% xylitol by weight (claim 18) and 67.5-72.5% xylitol by weight (claim 19), the composition of Nurmi especially para 59 where exemplary composition for the coating syrup is 72%, which falls in the claimed range for both claims 18 and 19. 
Regarding, the content of first coating impurity of 1-10% by weight (Claim 18) and 2-4% by weight (Claim 19), Nurmi is silent. Kamakura and Pepper as applied above as applied above to claim 9 teaches xylitol syrup where several impurities are used to modify the crystallization of xylitol (Para 10 of Kamakura 
Regarding, the coloring agent in the second coating composition in the range of 0.1 to 0.7% by weight (Claim 18) and 0.55 to 0.65% by weight (claim 19), although Nurmi teaches of inclusion of pigment but is silent regarding the relative proportion of color in the coating composition. Kamakura teaches inclusion of color in the composition (Para 42-43) where the color is included  “in sufficient amount to obtain a required effect” , e.g.,  0.1-0.2% (see examples of Kamakura). Further, Applied art to Song teaches of composition of coating pellets where the coating may either be applied as part of xylitol solution or separately and added in amounts of up to 1.4% (see table 5, details and in Column 18, lines 35-58). Thus, inclusion of color in coating composition was known in the art at the time of the effective filing date of the invention. Further the choice of color and the amount of color added was known to be varied based at least in order “to obtain a required effect” (as taught by Para 42 of Kamakura). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nurmi, Kamakura, and Song and utilize the claimed proportion of one or more colors in the coating composition. One of ordinary skills in the art at the time of the effective filing date of the invention would have been motivated to modify Nurmi and include colorant in the claimed range at least for the purpose of achieving a coated chewing gum having a desired color with a desired intensity to appeal to the intended consumer.


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nurmi, Kamakura and Pepper in view of Song as applied to claim 15 above, further in view of Reed (US5270061), hereinafter Reed.

Claims 17 recites “first coating comprises 67-73% xylitol by weight and 2-4% the first coating impurity by weight.”. Nurmi as applied to claim 15, teaches the method, wherein the first coating comprises 65% xylitol by weight (para 59 where exemplary composition for the sealing/first coating syrup), which is outside the claimed range. However, xylitol syrups comprising higher proportions of xylitol were well -known in art at the time of the invention as taught by art cited in Nurmi reference. The cited art to Reed teaches xylitol coated confections wherein “The preferred coating process uses a solution of the material to be applied.  The xylitol solution used for coating xylitol should contain from about 50% xylitol solids up to the saturation point of xylitol in the solvent, which is about 85% xylitol solids in the case of a water solvent, and preferably from about 60 to about 75 weight percent xylitol solids.” (Reed Column 3, line 68 to Column 4, line 5). where the xylitol solids fall in the claimed range for claim 17. Reed further teaches that the amount of xylitol in coating should be such that “an amount sufficient to yield a hard coating comprising from about 50 to about 100 weight percent xylitol”  (Column 4, lines 14-17). Thus the amount of xylitol in coating was known to be varied between 50-100 weight percent of xylitol based at least on achieving the desired hardness in the coating.
Further, Kamakura (Para 33) where 10-80% by mass of xylitol is taught) and Pepper (Column 2, lines 1-35 where liquid xylitol contains 60-80% dry solids where xylitol accounts for 50-90% of the dry solids), i.e., the xylitol content 30-72% by dry weight, which falls in applicants claimed xylitol content for claim 17. Therefore utilization of xylitol solutions varying concentrations were known to be utilized for the edible purposes and specifically for the purposes of making coatings for confectioneries as taught by Nurmi in view of Reed. It would have been obvious to one of ordinary skill in the art to combine the teachings of Nurmi (where second coating syrup has higher xylitol content), Kamakura, and Pepper, in view of Reed to utilize the claimed proportion of xylitol in syrup. One of ordinary skills in the art at the time of the effective filing date of the invention would have been motivated to modify Nurmi at least for the purpose of achieving an improved coated chewing gum where the coating has a desirable hardness (as taught by Reed in Column 4, lines 1-17). 

Regarding, the content of first coating impurity of 2-4% by weight, Nurmi is silent. Kamakura and Pepper as applied above as applied above to claim 9 teaches xylitol syrup where several impurities are used to modify the crystallization of xylitol (Para 10 of Kamakura and Column 1, line 65 to Column 3, line 32 of Pepper). Regarding the proportion of impurities Kamakura teaches by way of exemplary sugar alcohol , i.e., glycerol where the polyol (impurity) composition is at least 5% to 80% by mass of the xylitol (Para 34 and other sugar alcohols are described in para 35) and that “The content of sugar alcohol can be adjusted appropriately to match the required length of time for suppressing xylitol crystallization and 

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792